Morgan, J.
This suit was instituted in the parish court of Jefferson. The amount claimed is $446 95, with interest from ninth July, 1866.
In the parish court defendants excepted to the jurisdiction upon the ground that the amount in dispute exceeded $500. The exception was dismissed.
The parish of Jefferson having been divided, and a portion thereof having been annexed to the parish of Orleans, the case found its way *38into the Fifth District Court of this parish. There the exception was again urged and again overruled, for the reason that it “had been passed upon by the court from which the case was transferred.” The exception having been dismissed, default was entered and confirmed. The appeal rests upon the ground of want of jurisdiction of the parish court of Jefferson. No question is raised as to the jurisdiction of this court, which seems to be conceded under the authority of the case of fjchlenker v. Taliaferro, 20 An. 565.
The suit should have been dismissed for want of jurisdiction of the parish court. The constitution gives to these courts exclusive original jurisdiction in ordinary suits in all cases where the amount in dispute exceeds $100 and does not exceed $500. Here the amount in dispute «exceeds $500.
The district court takes the case as it was originally presented. It follows, therefore, that the court before which the defendants were cited not having jurisdiction over them, they were never subject to its jurisdiction. Not being under its jurisdiction, no judgment could properly be rendered against them.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed, and that this suit Ibe dismissed, appellees to pay the costs in both courts.
Rehearing refused,